IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,738


EX PARTE DAVID J. MITCHELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24,947 IN THE 159TH DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of
aggravated assault and sentenced to eighteen years' imprisonment for each count.  The Twelfth Court
of Appeals affirmed his convictions. Mitchell v. State, No. 12-05-00285-CR (Tex. App.-Tyler,
delivered August 25, 2006, no pet.).  
	Applicant contends that appellate counsel rendered ineffective assistance because he notified
Applicant that his convictions had been affirmed on September 25, 2006, when in fact they had been
affirmed on August 25, 2006. Based on the record, the trial court has entered findings of fact and
conclusions of law that appellate counsel's mistake constituted deficient performance, and that
Applicant, as a result, was prejudiced. The trial court recommends that relief be granted. Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Twelfth
Court of Appeals in Cause No. 12-05-00285-CR that affirmed his convictions in Case No. CR-24,947
from the 159th Judicial District Court of Angelina County. Applicant shall file his petition for
discretionary review with the Twelfth Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: August 22, 2007
Do not publish